Citation Nr: 0830426	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  05-14 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1966 to March 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 2008, a Travel 
Board hearing was held before the undersigned.  A transcript 
of the hearing is associated with the veteran's claims file.  
At the hearing additional evidence was submitted with a 
waiver of AOJ initial consideration.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran has PTSD related to a stressor event in service.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A December 2003 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  While he was not 
advised of the criteria for rating PTSD, or those governing 
effective dates of awards, he is not prejudiced by lack of 
such notice (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006)), as rating and effective date criteria 
have no significance unless the claim is allowed, and this 
decision does not do so.  

The veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for VA 
examinations in February 2004 and January 2005.  The veteran 
has not identified any pertinent evidence that remains 
outstanding.  Regarding stressor verification as to 
unverified stressors of a verifiable nature, the veteran has 
been advised that to enable such development to proceed, he 
must submit more detailed information about the stressors; he 
has indicated that he is unable to do so.  VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of the claim.





B.	Factual Background

The veteran's service personnel records do not show that he 
engaged in combat.  His STRs, including his March 1970 
service separation physical examination report, are silent 
for any psychiatric complaints, findings, treatment, or 
diagnosis.

The veteran has submitted several statements identifying his 
claimed in-service stressor events as: being nearly blown off 
an aircraft carrier and into the water, and seeing a fellow 
serviceman walk into an idling airplane propeller.  In 
various VA outpatient treatment records, he has also claimed 
that he was stationed in a house near the Da Nang base in 
Vietnam when a mortar landed nearby, and learning that a 
building in Da Nang was blown to pieces shortly after he left 
it.  The veteran's STRs reflect that in August 1969, he 
sustained a left shoulder injury after being knocked down by 
a jet blast while stationed on an aircraft carrier.

A VA outpatient treatment record from November 2000 shows 
that the veteran had a negative PTSD screen.  In June 2003, 
he had his first psychiatric consult after screening positive 
for PTSD one year prior.  The veteran reported being 
uncomfortable when seated near restaurant doors, easily 
irritated, and jumpy at night.  The psychiatrist diagnosed 
PTSD and said that it appeared to be mild, adding, "In fact, 
I am not sure it meets all the criteria for [PTSD], although 
does have some elements of [PTSD]."  

Subsequent to the June 2003 outpatient treatment, the veteran 
began to receive periodic follow-up care for PTSD.  In 
December 2003, he reported having occasional nightmares and 
flashbacks, and thinking about his in-service traumatic 
events 2-3 times a week.  The psychiatrist noted that the 
veteran did not appear severely anxious or depressed, and 
diagnosed mild to moderate PTSD.  He also stated he was 
taking the veteran off a list for evaluation by a social 
worker or psychologist as the veteran did not seem to be in 
need of psychotherapy or additional therapies at that time.

On February 2004 VA examination, the examiner noted that the 
veteran clearly met the requirement of experiencing a 
traumatic event in service, as his accident aboard an 
aircraft carrier had been verified through his STRs.  The 
requirement for symptoms of re-experiencing were minimally 
met as the veteran complained only of dreams about falling 
off of something and had some intrusive thoughts of anger and 
hostility.  He denied intrusive thoughts about his in-service 
traumatic events unless directly asked about these events; 
this was found to be inconsistent with statements he had 
previously made to his psychiatrist wherein he had reported 
thinking about his experiences 2-3 times a week.  The veteran 
did report symptoms of persistence avoidance and numbing, but 
reported only minimal symptoms for increased arousal.  It was 
felt that the veteran's service had not affected his capacity 
to adjust and function.  Psychological testing were also 
administered.  Based on the foregoing, the examiner did not 
feel that the veteran met the full criteria for service-
related PTSD.  

During July 2004 and September 2004 outpatient treatments, 
the veteran complained of the same symptoms and stressor 
events in service as he had in December 2003.  He was not 
suicidal or homicidal, and seemed to be in reasonable mental 
and physical health.  Mild to moderate PTSD was diagnosed.

On December 2004 outpatient treatment, the veteran complained 
of nightmares, flashbacks, and trouble sleeping.  The 
psychiatrist reviewed the results of the veteran's February 
2004 VA examination and disagreed with those results, stating 
that he felt the veteran did meet the criterion for mild to 
moderate PTSD. 

On January 2005 VA examination, the examiner did not feel 
that the veteran currently had an enduring set of clinical 
symptoms that met the diagnosis of PTSD.  This opinion was 
based on a review of the claims file, psychometric testing, 
and a clinical interview with the veteran.  The examiner 
noted that results from the psychometric testing were 
inconsistent with the diagnosis of PTSD, and also noted that 
although the veteran had in-service stressors and met the 
criteria for persistent avoidance, he did not meet the other 
criteria necessary for a diagnosis of PTSD.  Specifically, 
the veteran's reported intrusive thoughts, nightmares, and 
distress at cues related to the military; however, they were 
not directly associated with his stressor events nor were 
they persistent and frequent.  His endorsements of 
hypervigilance and exaggerated startled responses were too 
infrequent, and his trouble sleeping was felt to be 
associated more likely with his left shoulder pain.  The 
veteran also reported having problems with concentration, but 
this was not evidenced during the examination.  Finally, 
there was no evidence of impairment in the veteran's social 
or occupational functioning.  The examiner also noted that 
the veteran displayed no emotional reaction when discussing 
traumatic material, and that he had never engaged in or 
expressed interest in individual psychotherapy or group 
therapy other than receiving medications.  The examiner 
diagnosed dysthymia.

In March 2005, the veteran reported having nightmares, 
flashbacks, and trouble sleeping.  His VA psychiatrist 
reviewed the February 2004 and January 2005 VA examination 
reports, and noted the veteran was slightly below the cut off 
of a PTSD system checklist, and slightly below the criteria 
that was consistent with mild to moderate PTSD.  The 
psychiatrist again opined that the veteran qualified for mild 
to moderate PTSD, noting that he was injured in service so at 
least one of the stressor events did occur.

At the veteran's July 2008 Travel Board hearing, the veteran 
was advised that in order to verify his other claimed in-
service stressor events, he must provide a more specific date 
range, preferably within a month's date range.  The veteran 
indicated that he was unable to provide such information.  

C.	Legal Criteria and Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., a diagnosis conforming to DSM-IV; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link, or causal nexus, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought, specifically PTSD.  In the absence of proof of a 
present disability, there is no valid claim of service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

While the veteran's accounts of stressors such as seeing a 
fellow serviceman walk into an idling airplane propeller, 
being in a house near Da Nang when a mortar landed nearby, 
and being a building that was blown up shortly thereafter, 
are not corroborated.  The latter two are not of a verifiable 
nature.  As to the first (a serviceman walking into a 
propeller), it is clearly verifiable in nature, if it had 
occurred where the veteran was located.  As the veteran has 
indicated he is unable to provide any details which would 
allow for verification of what should be a memorable event, 
it is not credible.  Notably, PTSD symptoms such as 
flashbacks would appear to be inconsistent with an allegation 
of no memory for details of the event.  There is 
documentation that the veteran was leveled by a jet blast in 
August 1969, and thus was exposed to a stressor event in 
service.  However, the primary, and critical, question in 
this case is whether the veteran has the constellation of 
symptoms that would support a diagnosis of PTSD.  That is a 
medical question, and medical expertise is required to 
address it.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The veteran's VA outpatient treatment records show a 
diagnosis of PTSD.  However, they do not report the full 
constellation of symptoms required for a diagnosis of PTSD in 
accordance with DSM-IV, as required under 38 C.F.R. § 4.125.  
Notably, VA outpatient treatment records consistently report 
only symptoms of nightmares, self-reported flashbacks (with 
no details to allow for an assessment as to whether they are 
true flashbacks, i.e., re-experiencing of events that 
actually occurred), and trouble sleeping, with the occasional 
complaint of intrusive thoughts.  The veteran's psychiatrist 
has, at times, noted the mildness of the veteran's symptoms.

The Board finds more probative the opinions of the February 
2004 and January 2005 VA examiners, who (while finding that 
the veteran was exposed to a stressor event in service based 
on STRs showing that he was knocked down by a jet blast in 
August 1969) found that the veteran did not have the 
constellation of symptoms necessary to support a diagnosis of 
PTSD, as he did not exhibit any significant distress or 
impairment in social, occupational, or other areas of 
functioning.  The Board notes that the veteran's treating 
psychiatrist has expressed disagreement with the findings of 
both the February 2004 and January 2005 VA examiners.  
However, the psychiatrist did not go beyond expressing 
disagreement, i.e., he did not explain the rationale for the 
disagreement or (significantly) identify the symptoms 
supporting his diagnosis of PTSD.  

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  As the VA 
examiners' opinions were based on a review of the claims 
file, psychometric testing, and clinical interviews with the 
veteran, and they explained what symptoms were lacking for a 
PTSD diagnosis, the Board finds these opinions more probative 
than the essentially bare conclusions of the treating 
psychiatrist, and persuasive.  

In summary, the preponderance of the evidence is against a 
finding that the veteran has PTSD.  Consequently, the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.  


ORDER

Service connection for PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


